Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 11/10/2020 has been reviewed.
Claims 1-30 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30  of U.S. Patent No. 10891143.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-30  of U.S. Patent No. 10891143 can also be interpreted as claimed features in the claims 1-30 of the present application. Further, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-30  of U.S. Patent No. 10891143 to arrive at the claims 1-30 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Application 17094279
U.S. Patent No. 10891143
1. A system comprising: at least one computer server configured to communicate with one or more entity systems and at least one user device, the at least one computer server configured to: receive, via one or more data feed interfaces, one or more baseline data structures from among the one or more entity systems; generate an interactive graphical user interface (GUI) on a display of the at least one user device, the interactive GUI comprising one or more screens configured to display the one or more baseline data structures and one or more user adjustment tools for customizing characteristics of a displayed structure among the one or more baseline data structures; receive, from the at least one user device via the interactive GUI, at least one adjustment indication via the one or more user adjustment tools; adjust, responsive to the at least one adjustment indication, at least one characteristic among the characteristics of the 













2. The system of claim 1, wherein the interactive GUI further comprises at least one dynamic filter configured to automatically select data structures among the one or more baseline data structures and display said selected data structures on the one or more screens based on user characteristics associated with a user of the at least one user device.

3. The system of claim 1, wherein the interactive GUI further comprises one or more builder tools configured to generate the interactive GUI and dynamically refresh the one or more screens of the interactive GUI.



5. The system of claim 1, wherein the one or more data feed interfaces correspond to one or more real-time data feeds between the at least one computer server and the one or more entity systems.

6. The system of claim 1, the system further comprising a middleware engine for communication with the one or more data feed interfaces.

7. The system of claim 6, wherein the middleware engine is configured to at least one of reformat and normalize the one or more baseline data structures received from the one or more entity systems.

8. The system of claim 1, the system further configured to at least one of encrypt or 

9. The system of claim 1, the system further comprising at least one centralized database structure configured to securely store the one or more baseline data structures and the user- customized data structure.

10. The system of claim 1, wherein the one or more baseline data structures comprise a financial product including a liquid time deposit product.

11. The system of claim 10, wherein the characteristics of the displayed structure include one or more combinations of tenor, rate and frequency parameters.

12. The system of claim 10, wherein the at least one adjustment indication includes one or more of deposit tenor, notional amount, one or more liquidity events, one or 

13. The system of claim 10, the system further comprising an automated data handling system configured to perform one or more data handling operations over one or more lifecycle stages of the user-customized data structure, the one or more data handling operations comprising at least one of funding and formulation across one or more funding systems, generating and transmitting details of the user-customized data structure to one or more servers, classification of user- customized data structure, generation of accounting entries, generation of regulatory and fiscal reports, generation of analytical reports, and data storage, initiating liquidity transactions, scheduling liquidity events, conducting transaction settlements, automated end-of-day operations, and generation of one or more processing actions for further downstream processing.

14. The system of claim 1, wherein the at least one computer server is configured to create the one or more baseline data structures.

15. The system of claim 1, wherein the one or more baseline data structures comprise an underlying data structure and the user-customized data structure is created without modifying the underlying data structure of the one or more baseline data structures.

16. The system of claim 1, further comprising a further interactive GUI, the further interactive GUI configured to at least one of display information associated with one or more data processing tasks and provide a search interface for searching of the one or more data processing tasks of the at least one computer server, said information including at least one of a progress and a status of the one or more data processing task.














18. The method of claim 17, the method further comprising: automatically selecting, by at least one dynamic filter of the interactive GUI, data structures among the one or more baseline data structures; and displaying, via the interactive GUI, said selected data structures on the one or more screens based on user characteristics associated with a user of the at least one user device.

19. The method of claim 17, further comprising generating the interactive GUI via one or more builder tools, the method further 

20. The method of claim 17, the method further comprising: dynamically refreshing, via the interactive GUI, the one or more screens each time a new adjustment indication is received.

21. The method of claim 17, the method further comprising: at least one of reformatting and normalizing, by a middleware engine, the one or more baseline data structures received from the one or more entity systems.

22. The method of claim 17, the method further comprising: at least one of encrypting or decrypting data transmitted between the one or more entity systems and the at least one computer server.

23. The method of claim 17, the method further comprising: securely storing, 

24. The method of claim 17, wherein the one or more baseline data structures comprise a financial product including a liquid time deposit product.

25. The method of claim 24, wherein the characteristics of the displayed structure include one or more combinations of tenor, rate and frequency parameters.

26. The method of claim 24, wherein the at least one adjustment indication includes one or more of deposit tenor, notional amount, one or more liquidity events, one or more liquidity schedules, liquidity amount, maturity date, annual percentage yield (APY), and interest.

27. The method of claim 24, the method further comprising: performing, by an 

28. The method of claim 17, the method further comprising creating, by at least one computer server, the one or more baseline data structures.

29. The method of claim 17, wherein the one or more baseline data structures comprise an underlying data structure and the user-customized data structure is created without modifying the underlying data structure of the one or more baseline data structures.

30. A non-transitory computer readable medium storing computer readable instructions that, when executed by one or more processing devices, cause the one or more processing devices to perform the functions comprising: receiving, via one or more data feed interfaces, one or more baseline data structures from among one or more entity systems; generating an interactive graphical user interface (GUI) on a display of at least one user device, the interactive GUI comprising one or more screens configured to display the one or more baseline data structures and one or more user adjustment tools for customizing characteristics of a 
the at least one computer server comprising a non-transitory memory and a processor, the at least one computer server configured to: receive, via one or more data feed interfaces, one or more baseline data structures from among the one or more entity systems; generate an interactive graphical user interface (GUI) on a display of the at least one user device, the interactive GUI comprising one or more screens configured to display the one or more baseline data structures and one or more user adjustment tools for customizing characteristics of a displayed structure among the one or more baseline data structures; generate, by a dynamic filtering component of the interactive GUI, a list of baseline data structures among the one or more baseline data structures, said list being generated to be particular to the at least one user device according to preprogrammed rules, said list including said displayed structure; display, by the interactive GUI, said list of baseline data structures, including the displayed structure, on said one or more screens; receive, from the at least one user device via the interactive GUI, at least one adjustment indication associated with the displayed structure via the one or more user adjustment tools; adjust, responsive to the at least one adjustment indication, at least one characteristic among the characteristics of the displayed structure; update, responsive to the adjusting of the at least one characteristic, at least one other characteristic among the characteristic of the displayed structure, thereby reflecting an impact of said adjusting on said at least one other characteristic; dynamically display, via the interactive GUI on at least one among the one or more screens, the adjusting of the at least one characteristic and the impact of said adjusting on said at least one other characteristic as said adjusting occurs; receive, 

2. The system of claim 1, wherein the preprogrammed rules comprise user characteristics associated with a user of the at least one user device.






3. The system of claim 1, wherein the interactive GUI further comprises one or more builder tools configured to generate the interactive GUI and dynamically refresh the one or more screens of the interactive GUI.



5. The system of claim 1, wherein the one or more data feed interfaces correspond to one or more real-time data feeds between the at least one computer server and the one or more entity systems.

6. The system of claim 1, the system further comprising a middleware engine for communication with the one or more data feed interfaces.

7. The system of claim 6, wherein the middleware engine is configured to at least one of reformat and normalize the one or more baseline data structures received from the one or more entity systems.

8. The system of claim 1, the system further configured to at least one of encrypt or 

9. The system of claim 1, the system further comprising at least one centralized database structure configured to securely store the one or more baseline data structures and the user-customized data structure.

10. The system of claim 1, wherein the one or more baseline data structures comprise a financial product including a liquid time deposit product.

11. The system of claim 10, wherein the characteristics of the displayed structure include one or more combinations of tenor, rate and frequency parameters.

12. The system of claim 10, wherein the at least one adjustment indication includes one or more of deposit tenor, notional amount, one or more liquidity events, one or 

13. The system of claim 10, the system further comprising an automated data handling system configured to perform one or more data handling operations over one or more lifecycle stages of the user-customized data structure, the one or more data handling operations comprising at least one of funding and formulation across one or more funding systems, generating and transmitting details of the user-customized data structure to one or more servers, classification of user-customized data structure, generation of accounting entries, generation of regulatory and fiscal reports, generation of analytical reports, and data storage, initiating liquidity transactions, scheduling liquidity events, conducting transaction settlements, automated end-of-day operations, and generation of one or more processing actions for further downstream processing.

14. The system of claim 1, wherein the at least one computer server is configured to create the one or more baseline data structures.

15. The system of claim 1, wherein the one or more baseline data structures comprise an underlying data structure and the user-customized data structure is created without modifying the underlying data structure of the one or more baseline data structures.

16. The system of claim 1, further comprising a further interactive GUI, the further interactive GUI configured to at least one of display information associated with one or more data processing tasks and provide a search interface for searching of the one or more data processing tasks of the at least one computer server, said information including at least one of a progress and a status of the one or more data processing task.

generating, by a dynamic filtering component of the interactive GUI, a list of baseline data structures among the one or more baseline data structures, said list being generated to be particular to the at least one user device according to preprogrammed rules, said list including said displayed structure; displaying, by the interactive GUI, said list of baseline data structures, including the displayed structure, on said one or more screens; receiving, by the at least one computer server, from the at least one user device via the interactive GUI, at least one adjustment indication associated with the displayed structure via the one or more user adjustment tools; adjusting, by the at least one computer server, responsive to the at least one adjustment indication, at least one characteristic among the characteristics of the displayed structure; updating, by the at least one computer server, responsive to the adjusting of the at least one characteristic, at least one other characteristic among the characteristic of the displayed structure, thereby reflecting an impact of said adjusting on said at least one other characteristic; dynamically displaying, by the at least one computer server, via the interactive GUI on at least one among the one or more screens, the adjusting of the at least one characteristic and the impact of said adjusting on said at least one other characteristic as said adjusting 

18. The method of claim 17, wherein the preprogrammed rules comprise user characteristics associated with a user of the at least one user device.







19. The method of claim 17, further comprising generating the interactive GUI via one or more builder tools, the method further 

20. The method of claim 17, the method further comprising: dynamically refreshing, via the interactive GUI, the one or more screens each time a new adjustment indication is received.

21. The method of claim 17, the method further comprising: at least one of reformatting and normalizing, by a middleware engine, the one or more baseline data structures received from the one or more entity systems.

22. The method of claim 17, the method further comprising: at least one of encrypting or decrypting data transmitted between the one or more entity systems and the at least one computer server.

23. The method of claim 17, the method further comprising: securely storing, 

24. The method of claim 17, wherein the one or more baseline data structures comprise a financial product including a liquid time deposit product.

25. The method of claim 24, wherein the characteristics of the displayed structure include one or more combinations of tenor, rate and frequency parameters.

26. The method of claim 24, wherein the at least one adjustment indication includes one or more of deposit tenor, notional amount, one or more liquidity events, one or more liquidity schedules, liquidity amount, maturity date, annual percentage yield (APY), and interest.

27. The method of claim 24, the method further comprising: performing, by an 

28. The method of claim 17, the method further comprising creating, by at least one computer server, the one or more baseline data structures.

29. The method of claim 17, wherein the one or more baseline data structures comprise an underlying data structure and the user-customized data structure is created without modifying the underlying data structure of the one or more baseline data structures.

30. A non-transitory computer readable medium storing computer readable instructions that, when executed by one or more processing devices, cause the one or more processing devices to perform the functions comprising: receiving, via one or more data feed interfaces, one or more baseline data structures from among one or more entity systems; generating an interactive graphical user interface (GUI) on a display of at least one user device, the interactive GUI comprising one or more screens configured to display the one or more baseline data structures and one or more user adjustment tools for customizing characteristics of a generating, by a dynamic filtering component of the interactive GUI, a list of baseline data structures among the one or more baseline data structures, said list being generated to be particular to the at least one user device according to preprogrammed rules, said list including said displayed structure; displaying, by the interactive GUI, said list of baseline data structures, including the displayed structure, on said one or more screens; receiving, from the at least one user device via the interactive GUI, at least one adjustment indication associated with the displayed structure via the one or more user adjustment tools; adjusting, responsive to the at least one adjustment indication, at least one characteristic among the characteristics of the displayed structure; updating, responsive to the adjusting of the at least one characteristic, at least one other characteristic among the characteristic of the displayed structure, thereby reflecting an impact of said adjusting 




As to claim 1, 17 and 30, the different between the present Application and the aforementioned Patent is that “the at least one computer server comprising a non-transitory memory and a processor …generate, by a dynamic filtering component of the interactive GUI, a list of baseline data structures among the one or more baseline data structures, said list being generated to be particular to the at least one user device according to preprogrammed rules, said list including said displayed structure; display, by the interactive GUI, said list of baseline data structures, including the displayed structure, on said one or more screens; receive, from the at least one user device via the interactive GUI, at least one Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention as recited in claims 1-16 are addressed to "a system comprising: at least one computer server…" that can be interpreted as referring to lines of programming within a computer system, rather than referring to the system as a physical object, comprising physical processor such as CPU, wherein the CPU executing instructions stored in non-transitory computer readable storage medium.   The claimed invention is also addressed to plurality of steps and processes that can be interpreting as programing codes or functions of a software program. Therefore, Examiner interprets the claimed system as a software system.
Accordingly, the claim recites no more than software, logic, or a data structure (i.e., an abstraction) and do not fall within any statutory category. In re Warmerdam, 33 F.3d 1354, 1361 (Fed. Cir. 1994). Significantly, "[a]bstract software code is an idea without physical embodiment." Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449 (2007).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-7, 9-15, 17-21 and 23-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20110125669 to Smith et al. (hereinafter “Smith”).
As to claim 1, Smith teaches a system comprising (par. 0012-0017):
at least one computer server configured to communicate with one or more entity systems and at least one user device, the at least one computer server configured to (par. 0015, 0072-0079, computer implemented method in a system comprising processor, wherein the processor executes instructions stored in memory):
receive, via one or more data feed interfaces, one or more baseline data structures from among the one or more entity systems (Fig. 1, 5, par. 0012-0014, 0027, 0037, “[0037] Customers may access the baseline financial product 107 remotely, via a wired or wireless communication network (e.g., the Internet, telecommunications network, etc.), in person at the site of a financial entity or broker, and/or via any other appropriate means or channels. In one embodiment, a customer may access the baseline financial product remotely via a personal computer, a mobile telephone, or any other mobile communications device. In another embodiment, the customer may enter a financial institution and access the baseline financial product 107 via an on-site computing device having a display screen and means for interacting with said computing device. Using the interactive means, the customer (and/or an employee of the financial entity) may adjust (e.g., increase or decrease) the values associated with one or more of the adjustable parameters. As the customer is making the adjustments, the computing device may optionally display a graphical illustration of the baseline financial product 107 as-modified to show the effects of each of the customer's adjustments. Once the customer has made all desired adjustments, the computing device may confirm the customer's selections, and automatically issue the user-customized (or personalized) financial product/contract 109”);

receive, from the at least one user device via the interactive GUI, at least one adjustment indication via the one or more user adjustment tools (Fig. 1, 5, par. 0012-0014, 0027, 0037, “[0037] Customers may access the baseline financial product 107 remotely, via a wired or wireless communication network (e.g., the Internet, telecommunications network, etc.), in person at the site of a financial entity or broker, and/or via any other appropriate means or channels. In one embodiment, a customer may access the baseline financial product remotely via a personal computer, a mobile 
adjust, responsive to the at least one adjustment indication, at least one characteristic among the characteristics of the displayed structure (Fig. 1, 5, par. 0012-0014, 0027, 0037, “[0037] Customers may access the baseline financial product 107 remotely, via a wired or wireless communication network (e.g., the Internet, telecommunications network, etc.), in person at the site of a financial entity or broker, and/or via any other appropriate means or channels. In one embodiment, a customer may access the baseline financial product remotely via a personal computer, a mobile telephone, or any other mobile communications device. In another embodiment, the customer may enter a financial institution and access the baseline financial product 107 via an on-site computing device having a display screen and means for interacting with said computing device. Using the interactive means, the customer (and/or an employee of the financial entity) may adjust (e.g., increase or decrease) the values associated with one or more of the adjustable parameters. As the customer is making the adjustments, the computing device may optionally display a graphical illustration of the baseline financial product 107 as-modified to show the effects of each of the customer's adjustments. Once the customer has made all 
update, responsive to the adjusting of the at least one characteristic, at least one other characteristic among the characteristic of the displayed structure, thereby reflecting an impact of said adjusting on said at least one other characteristic (Fig. 1, 5, par. 0012-0014, 0027, 0037, “[0037] Customers may access the baseline financial product 107 remotely, via a wired or wireless communication network (e.g., the Internet, telecommunications network, etc.), in person at the site of a financial entity or broker, and/or via any other appropriate means or channels. In one embodiment, a customer may access the baseline financial product remotely via a personal computer, a mobile telephone, or any other mobile communications device. In another embodiment, the customer may enter a financial institution and access the baseline financial product 107 via an on-site computing device having a display screen and means for interacting with said computing device. Using the interactive means, the customer (and/or an employee of the financial entity) may adjust (e.g., increase or decrease) the values associated with one or more of the adjustable parameters. As the customer is making the adjustments, the computing device may optionally display a graphical illustration of the baseline financial product 107 as-modified to show the effects of each of the customer's adjustments. Once the customer has made all desired adjustments, the computing device may confirm the customer's selections, and automatically issue the user-customized (or personalized) financial product/contract 109”);
dynamically display, via the interactive GUI on at least one among the one or more screens, the adjusting of the at least one characteristic and the impact of said adjusting on said at least one other characteristic as said adjusting occurs (Fig. 1, 5, par. 0012-0014, 0027, 0037, “[0037] Customers may access the baseline financial product 107 remotely, via a wired or wireless communication network (e.g., the Internet, telecommunications network, etc.), in person at the site of a financial entity or broker, 
receive, from the at least one user device via the interactive GUI, input comprising a confirmation indication (Fig. 1, 5, par. 0012-0014, 0027, 0037, “[0037] …. Once the customer has made all desired adjustments, the computing device may confirm the customer's selections, and automatically issue the user-customized (or personalized) financial product/contract 109”); and
create a user-customized data structure responsive to the confirmation indication received from the at least one user device via the interactive GUI (Fig. 1, 5, par. 0012-0014, 0027, 0037, “[0037] …. Once the customer has made all desired adjustments, the computing device may confirm the customer's selections, and automatically issue the user-customized (or personalized) financial product/contract 109”).
As to claim 2, Smith teaches the system of claim 1, wherein the interactive GUI further comprises at least one dynamic filter configured to automatically select data structures among the one or more baseline data structures and display said selected data structures on the one or more screens based on user characteristics associated with a user of the at least one user device (par. 0056-0058, i.e. 
As to claim 3, Smith teaches the system of claim 1, wherein the interactive GUI further comprises one or more builder tools configured to generate the interactive GUI and dynamically refresh the one or more screens of the interactive GUI (par. 0056-0058, i.e. “it may be offered to one or more customers for customization. The customers may then customize the baseline product(s), according to their respective needs and desires, by dynamically adjusting one or more component parameters 405. Examples of such parameters may include, for example, initial deposit amount, a maturity term, APY, and others. As the parameters are adjusted 405, certain calculations are automatically executed to adjust one or more of component features or elements. In some cases, the parameters may be interrelated or linked such that adjustment of one parameter automatically adjusts at least one other parameter. Collectively, these parameter adjustments define the ultimate product structure and behavior of each customized product”).
As to claim 4, Smith teaches the system of claim 1, wherein the interactive GUI is configured to dynamically refresh the one or more screens each time a new adjustment indication is received (par. 0056-0058, i.e. “it may be offered to one or more customers for customization. The customers may then customize the baseline product(s), according to their respective needs and desires, by dynamically adjusting one or more component parameters 405. Examples of such parameters may include, for example, initial deposit amount, a maturity term, APY, and others. As the parameters are adjusted 405, certain calculations are automatically executed to adjust one or more of component features or elements. In some cases, the parameters may be interrelated or linked such that adjustment of one parameter automatically adjusts at least one other parameter. Collectively, these parameter adjustments define the ultimate product structure and behavior of each customized product”).

As to claim 6, Smith teaches the system of claim 1, the system further comprising a middleware engine for communication with the one or more data feed interfaces (par. 0033-0035, components 105 is the middleware engine for receiving and updating information continuously, on a real-time basis).
As to claim 7, Smith teaches the system of claim 6, wherein the middleware engine is configured to at least one of reformat and normalize the one or more baseline data structures received from the one or more entity systems (par. 0035-0037, constructing baseline financial products based on the components).
As to claim 9, Smith teaches the system of claim 1, the system further comprising at least one centralized database structure configured to securely store the one or more baseline data structures and the user-customized data structure (par. 0072, centralized server that provides data, program functions, security, etc. in client-server environment).
As to claim 10, Smith teaches the system of claim 1, wherein the one or more baseline data structures comprise a financial product including a liquid time deposit product (par. 0030, liquidity).
As to claim 11, Smith teaches the system of claim 10, wherein the characteristics of the displayed structure include one or more combinations of tenor, rate and frequency parameters (par. 0030, rate, frequency, participation in conditional returns).
As to claim 12, Smith teaches the system of claim 10, wherein the at least one adjustment indication includes one or more of deposit tenor, notional amount, one or more liquidity events, one or more liquidity schedules, liquidity amount, maturity date, annual percentage yield (APY), and interest (par. 0030, rate, frequency, participation in conditional returns).

As to claim 14, Smith teaches the system of claim 1, wherein the at least one computer server is configured to create the one or more baseline data structures (par. 0013, 0027, create baseline financial product).
As to claim 15, Smith teaches the system of claim 1, wherein the one or more baseline data structures comprise an underlying data structure and the user-customized data structure is created without modifying the underlying data structure of the one or more baseline data structures (par. 0013, 0027, “[0027] In summary, a customizable financial product (i.e., a "baseline financial product" or 
Regarding claims 7-21 and 23-29, are essentially the same as claims 1-4,7 and 9-15, except that it sets forth the claimed invention as a method rather than a system and rejected for the same reasons as applied hereinabove. 
Regarding claim 30, is essentially the same as claim 1 except that it sets forth the claimed invention as a non-transitory computer readable medium rather than a system and rejected for the same reasons as applied hereinabove. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, and further in view of U.S. Patent Application Publication No. 20150206245 to Basu et al. (hereinafter “Basu”).
As to claim 8, Smith teaches the system of claim 1. Smith does not explicitly teach the system further configured to at least one of encrypt or decrypt data transmitted between the one or more entity systems and the at least one computer server as claimed.
Basu teaches the system further configured to at least one of encrypt or decrypt data transmitted between the one or more entity systems and the at least one computer server (Fig. 2A, 9, par. 0024, 0138, encrypt and decrypt communication between the entity systems and the server.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith with the teaching of Basu because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Basu would allow Smith to improve security in managements and trading platforms that related to finances. Further, using encryption for communications related to money exchanges is well-known in financial systems (KSR International Co. v. Teleflex Inc.,  550 USPQ2d 1385 (2007)).
Regarding claim 22, is essentially the same as claim 8 except that it sets forth the claimed invention as a method rather than a system and rejected for the same reasons as applied hereinabove. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, and further in view of U.S. Patent Application Publication No. 20060020530 to Hsu et al. (hereinafter “Hsu”).
As to claim 16, Smith teaches the system of claim 1, further comprising a further interactive GUI, the further interactive GUI configured to at least one of display information associated with one or more data processing tasks and provide a search interface for searching of the one or more data processing 
Hsu teaches a further interactive GUI, the further interactive GUI configured to at least one of display information associated with one or more data processing tasks and provide a search interface for searching of the one or more data processing tasks of the at least one computer server, said information including at least one of a progress and a status of the one or more data processing task (Fig. 27, par. 0155, 0160, 0165, 0184, 0191-0192, search and analyze progress for clients using parameters related to progress of accounts/tasks/performance/goals.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith with the teaching of Hsu because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Hsu would allow Smith to easily manage tasks using graphical interface (Hsu, par. 0009-0012.)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168